Citation Nr: 1312597	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  99-16 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for residuals of infections of the left hip.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to April 1967 and from March 1968 to September 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a Department of Veterans Affairs (VA) Regional Office (RO) decision.  In June 2001 and May 2003, the Board remanded the Veteran's claim to the RO for further evidentiary development.  The Veteran's claim was returned to the Board, and the Board issued a decision in May 2004.

Subsequently, the Veteran appealed his claim to the United States Court of Appeals for Veterans Claims (Court).  While that claim was pending at the Court, the Veteran's attorney and the VA Office of General Counsel issued a Joint Motion for Remand in January 2007.  The Joint Motion indicated that VA failed to provide the Veteran with proper notification regarding what evidence is needed to substantiate his claim.  It also determined that VA did not do enough to locate Dr. B, who the Veteran states treated him at VA in 1998 and created a record stating that Veteran's infections were attributable to VA treatment.  In a January 2007 Order, the Court granted the Joint Motion, vacating the May 2004 Board decision, and remanding this claim to the Board for readjudication.  The Board thereafter remanded the Veteran's claim to the RO in August 2007 in compliance with the Joint Motion.

In a December 2008 decision, the Board again denied the Veteran's claim.  Thereafter, the Veteran appealed this decision to the Court.  While that claim was pending, the Veteran's attorney and the VA Office of General Counsel issued a Joint Motion for Remand in August 2009.  The Joint Motion found that VA failed in its duty to assist the Veteran in not attempting to obtain a current address for Dr. B.  Furthermore, if VA was unable to find a current address, it needed to notify the Veteran of this fact.  In February 2010, the Board remanded the Veteran's claim to the RO in compliance with the Joint Motion.

The Veteran's claim was again before the Board and remanded in September 2011, so that the RO could address the Veteran's April 2011 request for an additional 90 days to respond to the RO's March 2011 supplemental statement of the case.  In an October 2011 letter, the RO granted the Veteran's motion for an additional 90 days to respond to the March 2011 supplemental statement of the case, indicating that the extension was granted from April 11, 2011 to July 10, 2011.  In addition, the Veteran's claim was not thereafter readjudicated until the issuance of a January 2012 supplemental statement of the case.

In an October 2012 written statement, the Veteran's attorney alleges that neither the Veteran nor his attorney requested such an extension.  As it is documented in the record, the Board nevertheless finds that such an extension was requested and subsequently granted.  As such, all due process with regard to this request has been completed.

The claim has now been returned to the Board.  As will be explained in further detail below, the RO has complied with all of the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

In January 2002, the Veteran testified before the undersigned at the RO.  A transcript of the hearing is associated with the claims file.

In addition to the physical claims file, the Board has reviewed the Virtual VA file associated with this Veteran.  However, the Virtual VA file contains no relevant evidence not already associated with the physical claims file.

While no additional, pertinent evidence has been added to the claims file since the last adjudication of the Veteran's claim, his attorney, nonetheless, submitted a waiver of RO review of any evidence added to the appeal in April 2012.

The Veteran was previously represented by Veterans of Foreign Wars of the United States but has since changed his representation to the attorney listed above.  The Board recognizes this change in representation.


FINDING OF FACT

Any additional disability the Veteran had following hospitalization and treatment at a VA facility regarding his left hip did not result from carelessness, negligence, lack of proper skill, error in judgment, or some other incident or fault on the part of the VA, nor as the result of an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The requirements for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals of infections of the left hip as a result of VA treatment have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

A letter dated in June 2003 told the Veteran that VA would make reasonable efforts to obtain evidence necessary to support his claim.  He was informed that he was required to provide sufficient information to allow VA to obtain records.  He was asked to identify any VA or private medical treatment.  The letter outlined VA's responsibilities with respect to obtaining evidence on the Veteran's behalf.

A letter dated in March 2008 provided the Veteran with information regarding what the evidence needed to show in order to substantiate his claim for benefits under 38 U.S.C.A. § 1151.

In October 2009, the Veteran was provided with notice consistent with Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the unfavorable RO decision that is the basis of this appeal was already decided and appealed prior to the enactment of the VCAA.  The Court acknowledged in Pelegrini that where, as here, the § 5103(a) notice was not mandated at the time of the initial RO decision, the RO did not err in not providing such notice.  Rather, the appellant has the right to content complying notice and proper subsequent VA process.  Pelegrini, supra, at 120.

Complete notice was provided and the claim subsequently readjudicated by the RO in the supplemental statement of the case dated in January 2012, which was prior to the transfer and recertification of the case to the Board.  The Board finds that the content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.

Although the Veteran received inadequate preadjudicatory notice, and that error is presumed prejudicial, the record reflects that he was provided with a meaningful opportunity such that the preadjudicatory notice error did not affect the essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or information that has not already been requested.  We note that the Board's August 2007 remand directed that the RO attempt to locate a physician that was no longer working at the VA medical center and request an opinion if the Veteran provided a release.  The Veteran and his wife had stated that this physician informed them that the Veteran likely obtained his infection during his VA surgery in 1993 or 1994.

In compliance with the August 2009 Joint Motion, the Board, in a February 2010 remand, directed that the RO make as many attempts as are necessary to the VA medical center to obtain the current address of Dr. B.  If the address was obtained, the Veteran should be informed of this fact and requested to provide a release.  In this case, Dr. B should be requested to provide an opinion as to whether the infections of the Veteran's left hip were caused or aggravated by the surgical procedures conducted in 1993 and 1994.

In April 2010, the RO located Dr. B and confirmed, through a telephone conversation, that he had been employed at the VA medical center in Albuquerque, New Mexico from 1996 to 2001.

In a May 2010 letter, the RO informed the Veteran that Dr. B's address had been located.  In May 2010, the Veteran submitted a release so that VA could request records from Dr. B, since he was now a private physician.

In a June 2010 letter, the RO informed the Veteran that information had been requested from Dr. B but that the Veteran was ultimately responsible for making sure it is obtained.

In a July 2010 response, Dr. B indicated that he had never seen the Veteran at that private office and, therefore, there were no pertinent records to send.

In an October 2010 letter, the Veteran was informed that Dr. B had no records pertinent to the Veteran.

In October 2010, the RO sent Dr. B a letter and asked him, pursuant to the Board's February 2010 remand, to provide an opinion as to whether it was at least as likely as not that the infections in the Veteran's left hip were caused or aggravated by the surgical procedures in 1993 and 1994.  If so, he should further opine whether the proximate cause of the additional disability was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in performing the ilioplasty in August 1994, or (b) an event not reasonably foreseeable.

In a December 2010 letter, the RO informed the Veteran that it had requested this opinion from Dr. B and that Dr. B had not replied.

In a December 2010 letter, the RO again sent a request for an opinion to Dr. B.

In January 2011, the RO informed the Veteran that it still had not received a reply from Dr. B and asked the Veteran to provide the opinion.  All attempts to request and obtain an opinion from Dr. B were listed in the letter to the Veteran.  The Veteran was again informed that it was his responsibility to make sure that VA receives this evidence.

Also in January 2011, the RO determined that all procedures to obtain an opinion from Dr. B had been correctly followed and exhausted.  Further attempts were futile, as Dr. B would not respond to the RO's requests.

While, in a January 2011 letter, the Veteran's attorney alleges that the RO only asked for an opinion from Dr. B once, the evidence of record shows that two attempts were made.

The Board finds that all possible attempts to obtain an opinion from Dr. B have been exhausted.  All VA records pertinent to the Veteran's treatment for left hip infections have been obtained and do not contain the opinion from Dr. B that the Veteran alleges he gave.  Furthermore, the RO attempted twice to obtain an opinion from Dr. B regarding this matter.  He did not respond.  As he is currently a private physician and no longer affiliated with or employed by VA, it is the Veteran's responsibility to ensure that VA receive such evidence.  While the Veteran has been afforded an extension of time in which to provide this opinion, he has not.

VA has complied with both 38 C.F.R. § 3.159(c)(1) in requesting an opinion from Dr. B now that he is a private physician and 38 C.F.R. § 3.159(c)(2) in requesting and obtaining all VA records from the time period during which Dr. B was employed by the VA.  The Veteran has been informed of every step taken by VA in this process of attempting to obtain an already-provided opinion or new opinion from Dr. B.  38 C.F.R. § 3.159(e).

With regard to the Veteran's assertions that he saw this physician type into a computer an opinion regarding the cause of his infection, the Board has no doubt that it was not typed into the record.  There is nothing to suggest the Veteran was standing over the shoulder of the physician as he made the record.  The Board is confident we have all pertinent VA records.  This is not an example of futility in obtaining records.  The Board has all of the records of the Veteran's VA treatment.  The Veteran's allegation that the physician included a particular statement in his records is unsupported.

In an April 2012 written statement, the Veteran's attorney alleges that the RO has not complied with all of the Board's remand instructions because the RO "never requested an opinion from Dr. [B] as to the cause of the chronic infections of the left hip."  This statement is in error, as the record shows that the RO made two such requests to Dr. B in October 2010 and December 2010 that specifically requested him to provide an opinion on this matter.

As such, the Board is satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.  The RO has also complied with all of the Board's remand instructions, contained in August 2007, February 2010, and September 2011 Board remands.  All matters which were the subject of the January 2007 and August 2009 Joint Motions for Remand have been complied with and addressed.

Furthermore, the Veteran has been afforded an examination on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The September 2002 VA examination was conducted by a physician, who reviewed the claims file prior to examining the Veteran, provided a detailed account of the Veteran's pertinent treatment history, solicited history and symptomatology from the Veteran, examined the Veteran, and provided opinions on the matters pertinent to this appeal that included rationales for his conclusions based on accurate facts.  The examination report is adequate.

During the January 2002 Board hearing, the undersigned explained the issue on appeal, informed the Veteran of what the evidence needed to show to substantiate his claim, ascertained whether the Veteran's surgeries had all occurred at one particular VA facility, and suggested the submission of additional evidence in the form of an opinion from Dr. B, taking the added step of telling the Veteran exactly what this opinion would need to say in order to substantiate his claim.  These actions provided an opportunity for the Veteran and his then-representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the foregoing reasons, it is not prejudicial to the Veteran for the Board to decide this appeal.


Analysis

The Veteran contends that he developed chronic left hip problems (infections) as a result of VA treatment.  Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by the United States Congress.  See § 422(a) of PL 104-204.  The purpose of the amendment was, in effect, to overrule the United States Supreme Court decision in Brown v. Gardner, 115 S. Ct. 552 (1994), which held that no showing of negligence was necessary for recovery under § 1151.  In pertinent part, Section 1151, as amended, reads as follows:

Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and-

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was:

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to establish entitlement to Section 1151 benefits, these factors must be shown: (1) Disability/additional disability; (2) that VA hospitalization, treatment, surgery, examination, or training was the cause of such disability; and (3) that there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 3.361, in pertinent part provides that in determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the VA treatment to the veteran's condition after such care has stopped.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

In October 1993, the Veteran underwent an anterior cervical fusion with a left iliac crest bone graft.  It was noted that he tolerated the procedure well.

In April 1994, the Veteran presented for VA treatment with complaints that his left hip bone graft was not healing.  He said his symptoms included left hip pain and swelling.  On examination, the left anterior iliac crest had a well-healed incision.  There was tenderness to palpation at the edges of the harvest site.  There was no evidence of infection or herniation.  The diagnostic impression was a tender iliac crest harvest site.

In August 1994, the Veteran was hospitalized for several days.  It was noted that he had a palpable defect of the left hip.  Treatment included exploration of the left iliac crest, resection of the scar with neuroma, and reconstruction of the crest with Steinmann pins and methyl methacrylate.  It was noted that the Veteran was told of the risks of surgery including infection, bleeding, damage to neurovascular structures, failure to obtain desired results, pain, and even death.

VA medical records, dated in 1998, show that the Veteran was treated for chronic infections of the left iliac crest with symptoms including pain, swelling and drainage.  It was noted that cultures of bone and soft tissue were variously positive for coagulase negative staph, staphylococcus aureus, peptostreptococcus, dipseriods, and pseudomonas.  Methyl methacrylate was also noted.  Treatment included periods of hospitalization during which he underwent irrigation and debridement.  He also had a metallic plate inserted in his left hip to improve the contour.

At a January 2002 Board hearing, the Veteran testified that he underwent a cervical spinal fusion in 1993.  As part of the procedure, he said, donor bone was taken out of his left iliac crest.  He said that there were problems at the donor site, including skin irritation among other things.  He said he was later hospitalized in 1994 for reshaping of the iliac crest.  In 1998, he said, he developed a lot of swelling at the donor site.  He said he was taken to the hospital and it was discovered he had an infection.  He said he underwent five to six surgeries for treatment of his infections.  He said he and his wife were told by VA physicians that his infection was initially contracted during VA treatment and laid dormant.

In a September 2002, a VA examiner provided an opinion regarding the Veteran's claim.  It was noted that a thorough review of the claims folder had been made. From a historical perspective, it was noted that the Veteran had undergone an anterior cervical spine fusion involving C3-C4 and C5-C6 for treatment of degenerative disc disease and possible foraminal spinal stenosis.  Bone was harvested from the left iliac crest for donation to the cervical area.  Following surgery, the Veteran's neck symptoms subsided and fusion took place.  Thereafter, in March 1994, he began having discomfort at the donor site.  It was suspected that he had a neuroma at the left hip incisional site; and in August 1994 he underwent a procedure whereby the alleged neuroma was excised.  Over the next few years, the Veteran did well.

In March or April 1998, the Veteran developed swelling, and he underwent incision and drainage.  Cultures were taken, and it was determined that he had staphylococcus coagulates-negative, pseudomonas, and some other organisms like diptheroids.  He underwent several more procedures in the same area and was put on antibiotics.  Towards the later part of 1998, sometime in September or October, it was noted that his drainage problems had resolved.  Later in 1998, however, he underwent further removal of retained fragments of methyl methacrylate.  Thereafter, there is no further mention of any drainage.  The Veteran did, however, complain of discomfort in the hip area.  In May 1999, he was brought to the emergency room.  Apparently, he had an accident in which a cow ran into him, causing him to land on his left hip.  Following an examination, the diagnoses were old chronic osteomyelitis of the left ilium (resolved), retained plate and screws of the left ilium, and chronic pain of the left ilium and hip joint of unknown etiology.  It was noted that there was the suggestion that the Veteran may have a neuropathy involving the sciatic nerve which caused most of his discomfort in the hip region and the long posterior aspect of the thigh.  It was noted, however, that neuropathy did not explain the discomfort that was in the anterior aspect of the thigh or the diminished sensation in the entire left lower extremity.

The September 2002 report also details the VA examiner's responses to the Board's questions.  It was specifically opined that the signs and symptoms of the Veteran's infection did not present until about 1998, four years after his last surgery of the ileum.  It was acknowledged that there were foreign bodies in the left hip in the form of two Steinmann pins and methyl methacrylate.  It was also opined that there was a slight possibility that the Veteran could have had a very low grade infection at the time of his VA surgery.  It was opined, however, that it was more probable that the infection got seated in the area sometime later and probably (originated) closer in time to the symptoms that appeared in 1998.  Following a very close inspection of the entire claims file, it was opined that the record failed to reveal negligence, lack of judgment or other fault on the part of the VA and its personnel during the course of his care including surgery.  It was noted that an infection at the site of the implant could occur many years following the initial surgery.  It was noted that there was virtually no way of being able to conclude that there was an implantation of organisms at the time of the surgery given the long period during which he had been symptom-free.  It was generally noted that infection could stem from foreign bodies within the Veteran's own tissues or from some minor episode of illness.  The examiner opined that as far as he could tell there was no evidence of any negligence.  It was noted that there was no reason for the Veteran's surgeons to feel that an infection would occur in the areas of the surgical donor site many or a few years down the road.

In February 2003, the Veteran was hospitalized.  He was noted as having a chronic recurrent infection of the left iliac crest with retained implants.  VA treatment records dated in April and May 2003 show that the Veteran's wound of the iliac crest was continuing to close, and there were signs of resolving infection.

The record reveals that the Veteran was hospitalized at a VA facility in October 1993 where he underwent an anterior cervical fusion with a left iliac crest bone graft.  It was noted that he tolerated the procedure well.  Several months later, in April 1994, the Veteran complained of left hip pain.  An evaluation was completed and no infection was found.  The diagnostic impression was a tender iliac crest harvest site.  Many years later, in 1998, the Veteran developed chronic infections of the left hip which repeatedly required treatment including irrigation and debridement and medication.

The Veteran's statements and testimony (and that of his wife) reflect the argument that his left hip infections are attributable to VA treatment either at the time of his initial cervical spine surgery with left hip bone graft in 1993 or later in 1994.  They have indicated that VA physicians informed them that the infection was contracted during VA treatment and laid dormant.

In September 2002, the Veteran's case was reviewed by an examiner to determine the cause of the Veteran's left hip problems.  It was opined that it was more probable that the Veteran's infection of the left hip got seated after surgery, probably closer in time to the symptoms that appeared in 1998.  It was essentially opined that there was no negligence, lack of judgment or other fault on the part of the VA and its personnel during the course of the Veteran's care, including surgery.  It was pointed out that an infection at the site of the implant could occur many years following the initial surgery.  It was noted that there was virtually no way of being able to conclude that there was an implantation of organisms at the time of the surgery given the long period during which the Veteran had been symptom-free.  It was noted that there was no reason for the Veteran's surgeons to feel that an infection would occur in the areas of the surgical donor site many or a few years down the road.

The evidence establishes that the Veteran has residuals of infections.  However a preponderance of the evidence is against the claim.  There is no evidence that the treatment VA provided involved any element of fault.  The September 2002 opinion, discussed above, indicates there was no negligence or fault on the part of VA.  The Veteran indicated in a February 2003 written statement that he has never said that it was carelessness, negligence, or fault on the part of his doctor that led to his infections.  

Further, there are no records indicating an event not reasonably foreseeable.  Notably, in 1994, the Veteran was specifically informed that infection was among the possible consequences of his left hip surgery.  Although the examiner noted that there could be an infection at the site of an implant many years following surgery, he also noted that an infection at the implant site could stem from circulating organisms rather than the operative procedure itself.  Thus, the remote infection is not due to VA treatment but rather the infection is just in the same location as the treatment.  Such happenstance is not indicative of a cause and effect or fault.  Furthermore, the examiner's statement that there could be an infection of the site years later is consistent with the informed consent and establishes that the evidence was reasonably foreseeable.

The Veteran and his wife have reported that the Veteran's left hip difficulties are due to his VA treatment in 1993 and 1994.  In certain cases, Veterans and other laypersons are competent to provide opinions with regard to causation and etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  However, the opinion of a medical professional, who has specific training and expertise and reviews the claims file in evaluating the Veteran's entire pertinent medical history, is more probative and credible than the Veteran's and his wife's lay evidence.  Here, we must compare the lay evidence against the medical evidence and opinions.  The medical evidence is more detailed and contains significant persuasive reasoning.  We find this medical evidence, prepared by skilled professionals to be far more persuasive that the relatively brief lay statements of what they were reportedly told or shown. Although competent, the lay evidence in this case is unpersuasive when compared to the more probative evidence.

To the extent that the Veteran states that Dr. B told him that his infections were caused by his VA treatment, the Board has addressed the finding that documentation of this opinion does not exist.  Nevertheless, the Board attempted to obtain such a written opinion from Dr. B and informed the Veteran of the importance of obtaining such an opinion from Dr. B and submitting it.  No such opinion was obtained or received.  In the absence of such a written opinion from Dr. B, the Board is unable to assign any probative weight to this opinion.  The Veteran's report as to Dr. B's statement contains no rationale, reasoning, or specific facts to support the conclusion.

The September 2002 VA physician's opinion is competent and adequate.  It is the most probative evidence of record regarding whether there was any carelessness, negligence, lack of proper skill, error in judgment, or fault on the part of VA or whether this constituted an event not reasonably foreseeable.  This opinion is adequate, and the Board will rely on it in this decision.

In summary, the weight of the evidence of record is to the effect that the Veteran's treatment was proper.  The preponderance of evidence is against this claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to VA compensation benefits under 38 U.S.C.A. § 1151 for residuals of infections of the left hip is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


